Citation Nr: 1140784	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from June 1953 to June 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United Stated Department of Veterans Affairs (VA), which declined to reopen a claim of service connection for a stomach disorder and denied service connection for depression.

In an April 2011 decision, the Board recharacterized the issues to better reflect the evidence of record, the procedural posture of the claims, and current law and precedent.

With respect to the psychiatric disorder, a Veteran, as a layperson, lacks the competence to distinguish between various diagnoses.  A claim for one mental illness is therefore considered to be a claim for all diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim of service connection for posttraumatic stress disorder (PTSD) must therefore be considered part of the earlier claim of service connection for depression.  

Moreover, the March 2002 denial of service connection for depression was appealed, and remains open.  The Veteran filed a timely notice of disagreement (NOD) in August 2002, and a statement of the case (SOC) was issued in October 2002.  Although the Veteran did not at any point file a VA Form 9, Appeal to Board of Veterans' Appeals to perfect the appeal, he did testify before a Decision Review Officer (DRO) at a personal hearing in December 2002.  He expressed his continued disagreement with the denial and his desire to continue his appeal with regard to service connection for a psychiatric disorder.  This constitutes a timely substantive appeal.  The March 2002 denial therefore never became final, and is the decision on appeal before the Board.  The claim need not be reopened.

With regard to a stomach disorder, the same March 2002 decision is on appeal.  The August 2002 NOD and October 2002 SOC addressed this issue, and the Veteran perfected his appeal at the December 2002 DRO hearing.  However, the claim had been previously and finally denied in a November 1995 Board decision, and hence reopening of the claim is properly considered. 

The Veteran testified at a March 2011 personal hearing before the undersigned, held at the RO.  A transcript of the hearing is associated with the claims file.

The issues of service connection for a psychiatric disorder and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Service connection for a stomach disorder was most recently denied in an unappealed and final November 1995 Board decision on the grounds that no nexus was shown between service and current disability.

2.  Evidence received since November 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the appeal.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to reopening the previously denied claim of service connection for a gastrointestinal disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a stomach disorder was most recently denied in a November 1995 Board decision on the grounds that no nexus to service was shown.  Service treatment records showed stomach complaints during service.  Recent VA treatment records showed a current diagnosis of gastritis and persistent reflux as of 1992.  Complete private records for the period between service and 1992 were unavailable, but two private doctors reported that they recalled treating the Veteran for stomach complaints in the late 1950's and 1960's.  No doctor opined that current problems were related to service.  The Veteran testified at an April 1993 local hearing that he had been treated continuously since service for stomach complaints and felt his current problems stemmed from service.

Since November 1995, the Veteran has submitted statements from family and friends attesting to the long-standing nature of his problems.  VA treatment records continue to show current diagnoses of gastrointestinal problems.  Further, the Veteran has raised a new allegation of secondary service connection; he maintains that his gastrointestinal problems are a manifestation of an acquired psychiatric disability.  In connection with his claim of service connection for a mental disorder, he has recently submitted a stressor statement.

The evidence received since November 1995 is new and material.  It is new in the sense that it was not created at the time of the prior decision and was not considered.  It is material because it addresses the unestablished fact of a nexus.  The lay statements, from people expressing their personal knowledge and observations of the Veteran, indicate continuity and chronicity of symptoms since service.  Voerth v. West, 13 Vet. App. 117 (1999).  The allegations regarding a psychiatric disability, if found to be supported by the evidence, would assist in substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening the claim of service connection for a gastrointestinal disorder, to include as due to an acquired psychiatric disorder, is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.






ORDER

New and material evidence having been received, the previously denied claim of service connection for a gastrointestinal disorder, to include as due to an acquired psychiatric disorder, is reopened; to this extent only, the appeal is granted.


REMAND

In an April 2011 decision, the Board remanded the Veteran's claims to the RO, via the AMC, for further development.  Updated VA treatment records were to be obtained, the Veteran was to be asked to submit a release for the private records from a Dr. Jeffrey Spagna, and a VA examination was to be scheduled.

The AMC accomplished the first two directives.  VA treatment records through August 2011 are associated with the claims file.  VA contacted the Veteran to request a properly executed release for Dr. Spagna, but the Veteran neither responded nor submitted the potentially relevant records.  

However, the VA examination obtained in response to the Board's remand directive is inadequate for rating purposes.  The examiner failed to respond to the specific inquiries posed by the Board, as he did not discuss, or even acknowledge, the Veteran's in-service notation of a "mild character disorder" or the treatment for gastrointestinal complaints.  The remand directive stated that the examiner "must specifically discuss" these items.  He did not, and the examination therefore fails to comply with the Board's directive.  Moreover, the rationale espoused by the examiner, that the Veteran did not report any events or experiences in service that he believed impacted his mental health, is simply incorrect.  The Board discussed the Veteran's allegations of stress in service and the stomach symptoms he associated with them.  The Veteran further submitted a specific stressor statement regarding the death of another service member prior to the examination, which was in the claims file at the time of examination.  It appears to have been at or near the top of the claims file, and it is unclear how the examiner failed to see it in his reported review of the file.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required to obtain an adequate medical examination and opinion which complies with the directives of the Board by considering a complete and accurate record.

Further, the veteran has now submitted new and material evidence, including a specific stressor allegation.  As he has now more specifically alleged the possibility of a diagnosis of posttraumatic stress disorder (PTSD), additional development is required under the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Attempts to verify the stressor allegation must be made, and the examiner must address the possibility of PSTD with specificity.

The claim of service connection for a gastrointestinal disorder remains inextricably intertwined with the claim of service connection for a psychiatric disorder, as a relationship between the two is alleged.  Additionally, as the claim is now reopened, a VA examination and medical opinion is required.  The evidence of record shows in-service treatment, a current disability, and the possibility of a nexus between them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, updated VA treatment records should again be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Obtain updated VA treatment records from the VA medical center at Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2011 to the present.

2.  Contact the veteran and request that he provide detailed information regarding the death of "Curly" in 1954 or 1955 in the Philippines, to include full names of those involved, locations, units, dates, and times.  Upon receipt of a response, appropriate steps to verify the allegation should be taken, to include referral to the Joint Services Records Research Center (JSRRC) coordinator or the JSRRC itself, if warranted.

3.  Following completion of the above, schedule the Veteran for an appropriate VA mental health examination (mental disorders or initial PSTD examination).  The claims folder must be reviewed in conjunction with the examination.  

The examiner is to identify all current psychiatric diagnoses and opine as to whether it is at least as likely as not that any current disorder was caused or aggravated by military service.  

The examiner must specifically discuss the in-service notation of a character disorder and reports of ongoing treatment for stomach problems allegedly related to stress.  

If the current diagnosis is a personality disorder, this must be clearly stated.  

If the alleged stressor event is verified or otherwise conceded, the examiner must be so informed and must opine as to whether a diagnosis of PTSD is warranted related to such. 

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for an appropriate VA examination of the gastrointestinal system.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current gastrointestinal diagnoses, and must opine as to whether any such condition is at least as likely as not caused or aggravated by military service.  In-service gastrointestinal complaints must be specifically discussed, and the examiner is informed that statements of record regarding recurrent symptoms between 1957 and 1992 are competent evidence and should be considered.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


